UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

______________________________
                                )
UNITED STATES OF AMERICA,       )
                                )
                                )
          v.                    )        Criminal No.   09-301 (EGS)
                                )
KENNETH OBEY,                   )
                                )
                  Defendant.    )
                                )

                                 ORDER

     In a hearing before Magistrate Judge John M. Facciola on

December 9, 2009, defendant entered a plea of guilty.        On

December 9, 2009 the magistrate judge issued a Report and

Recommendation advising the Court to accept defendant’s plea.

The Court has received no objection to the Report and

Recommendation.     See Local Crim. R. 59.2(b) (“Any party may file

written objections to the magistrate judge’s proposed findings

and recommendations . . . within 14 days after being served with

a copy thereof.”).    Accordingly, the Court hereby adopts the

recommendation of the magistrate judge and accepts defendant’s

guilty plea.

     SO ORDERED.


Signed:   Emmet G. Sullivan
          United States District Judge
          January 13, 2010